Case 19-82798-CRJ11   Doc 146 Filed 06/22/20 Entered 06/22/20 09:58:15   Desc
                       Main Document     Page 1 of 10
Case 19-82798-CRJ11   Doc 146 Filed 06/22/20 Entered 06/22/20 09:58:15   Desc
                       Main Document     Page 2 of 10
Case 19-82798-CRJ11   Doc 146 Filed 06/22/20 Entered 06/22/20 09:58:15   Desc
                       Main Document     Page 3 of 10
Case 19-82798-CRJ11   Doc 146 Filed 06/22/20 Entered 06/22/20 09:58:15   Desc
                       Main Document     Page 4 of 10
Case 19-82798-CRJ11   Doc 146 Filed 06/22/20 Entered 06/22/20 09:58:15   Desc
                       Main Document     Page 5 of 10
Case 19-82798-CRJ11   Doc 146 Filed 06/22/20 Entered 06/22/20 09:58:15   Desc
                       Main Document     Page 6 of 10
Case 19-82798-CRJ11   Doc 146 Filed 06/22/20 Entered 06/22/20 09:58:15   Desc
                       Main Document     Page 7 of 10
Case 19-82798-CRJ11   Doc 146 Filed 06/22/20 Entered 06/22/20 09:58:15   Desc
                       Main Document     Page 8 of 10
Case 19-82798-CRJ11   Doc 146 Filed 06/22/20 Entered 06/22/20 09:58:15   Desc
                       Main Document     Page 9 of 10
Case 19-82798-CRJ11   Doc 146 Filed 06/22/20 Entered 06/22/20 09:58:15   Desc
                       Main Document    Page 10 of 10
